Citation Nr: 0734772	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  04-19 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for lumbosacral strain 
with degenerative joint and disc disease, currently evaluated 
as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from July 1950 to January 
1952.  

This case was most recently before the Board of Veterans' 
Appeals (Board) in January 2007, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California, through the VA's Appeals 
Management Center (AMC) in Washington, DC.  The purpose of 
such remand was to afford the veteran a hearing before the 
Board, sitting at the RO, in conjunction with his May 2004 
request therefor.  Upon return of the file to the RO, the RO 
wrote to the veteran in September 2007 to advise him that it 
was attempting to schedule his requested travel board 
hearing, and in response to such letter, he advised RO 
personnel later in September 2007 that he was unable to 
travel to any hearing due to physical inability and he 
requested that his case be sent to the Board for final 
review.  The case has since been returned to the Board for 
its consideration.  

Pursuant to prior action of the Board advancing this matter 
on its docket, expedited consideration has followed.  

The issue of the veteran's entitlement to an extraschedular 
evaluation of increased disability for his service-connected 
back disorder is addressed in the REMAND appended to the 
decision below.  This latter claim is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, D.C.  


FINDINGS OF FACT

The veteran's service-connected lumbosacral strain with 
degenerative joint and disc  disease of the lumbar spine is 
manifested by limitation of forward flexion of the lumbar 
spine to 10 degrees with further limitations caused by pain 
and lack of endurance following repetitive movement; however, 
his low back disability is not productive of unfavorable 
ankylosis of the lumbar spine, pronounced intervertebral disc 
syndrome (IVD) or incapacitating episodes of IVD symptoms 
necessitating bedrest prescribed by a physician, nor is there 
medical evidence of additional secondary neurological 
impairment, including but not limited to bowel and bladder 
impairment.  

CONCLUSION OF LAW

The schedular criteria for a rating in excess of 40 percent 
for lumbosacral strain with degenerative joint and disc 
disease of the lumbar spine have not been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §4.71a, Diagnostic Codes 5289, 5292, 5293, 
5295 (2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 
5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

As noted above, this matter was previously remanded by the 
Board in January 2007, in order to facilitate the conduct of 
a personal hearing before the Board at the RO.  All of the 
actions previously sought by the Board through its prior 
development request appear to have been completed in full as 
directed, and it is of note that the veteran does not contend 
otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he or she should submit all pertinent evidence in his 
possession.

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice of the information and 
evidence needed by the veteran-appellant to substantiate and 
complete his claim, notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain for the appellant was provided to him 
through various letters from the RO in November 2002 and 
September 2004.  The appellant was thereby notified that he 
should submit all pertinent evidence in his possession.  

VCAA notice is to be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here, the initial VCAA notice letter as to the claim 
herein at issue was prepared and furnished to the veteran-
appellant prior to entry of the initial RO decision in 
February 2003, although notice relating to Dingess/Hartman 
was not furnished to the veteran until October 2007, when by 
the same correspondence the RO advised him that his case was 
being returned to the Board following remand.  

Where the VCAA notice is defective, the Board must presume 
that the error was prejudicial, and VA bears the burden of 
rebutting said presumption.  Sanders v. Nicholson, 487 F.3d 
881 (2007) (recognizing that "VCAA notice errors are 
reviewed under a prejudicial error rule" and holding that 
"all VCAA notice errors are presumed prejudicial and . . . 
VA has the burden of rebutting this presumption"); see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 111-16 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial and that once an 
error is identified by the Veterans Court (Court of Appeals 
for Veterans Claims), the burden shifts to VA to demonstrate 
that the error was not prejudicial.  The Federal Circuit 
reversed the Court of Appeals for Veterans Claims' holding 
that an appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide any 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, supra, 
at 116; accord Sanders, supra, at *10 ("this opinion does not 
. . . change the rule that reversal resulted the essential 
fairness of the adjudication to have been affected").  That 
is, "the key to determining whether an error is prejudicial 
is the effect of the error on the essential fairness of the 
adjudication."  Id.; accord Sanders, supra.  "[A]n error is 
not prejudicial when [it] did not affect 'the essential 
fairness of the [adjudication],'" id., at 121, and non-
prejudicial error may be proven by a showing that "the 
purpose of [VCAA] notice was not frustrated, e.g., by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Dalton v. Nicholson, 21 
Vet. App. 23, 30 (2007) (determining that no prejudicial 
error to veteran resulted in defective VCAA notice when the 
veteran, through his counsel, displayed actual knowledge of 
the information and evidence necessary to substantiate his 
claim).  Accordingly, "there could be no prejudice if the 
purpose behind the notice has been satisfied . . . that is, 
affording a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim..."  Mayfield, 
supra, at 128.

The record in this instance demonstrates that more timely 
notice of the Dingess/Hartman requirements would not have 
operated to alter the outcome of the issue on appeal.  As 
discussed in more detail below, the preponderance of the 
evidence is against a rating in excess of 40 percent for the 
veteran's low back disability, thereby mooting the assignment 
of a higher rating or an effective date for such an 
evaluation.  Sanders, supra (recognizing that "a 
demonstration that the outcome would not have been different 
in the absence of the error would demonstrate that there was 
no prejudice").  In view of the foregoing, the Board cannot 
conclude that any defect in the timing of the notice provided 
affected the essential fairness of the adjudication, and, 
thus, the presumption of prejudice is rebutted.  Id.

Finally, all pertinent examination and treatment records have 
been obtained and made a part of the claims folder to the 
extent that such records have been adequately identified or 
are otherwise available.  Notice is taken that record 
includes all available VA treatment records, as well as the 
reports of two VA medical examinations afforded the veteran 
during the course of this appeal.  Inasmuch as there is ample 
evidence of record to render an appellate decision, there is 
no duty to obtain in this instance any additional VA medical 
examination or to solicit any further medical opinion.  
38 C.F.R. § 3.326.  Accordingly, it is found VA has satisfied 
its duties under the VCAA.

Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. Separate diagnostic codes (DCs) identify 
the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., 
Part 4.  Each disability must be viewed in relation to its 
history and there must be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. 
§ 4.1.  Examination reports are to be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.

Where the issue is entitlement to an increased rating, the 
current level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The evidence 
in closest proximity to the recent claim is the most 
probative in determining the current extent of impairment.  
Id.  

Service connection for lumbosacral strain was established by 
action of the Los Angeles RO in October 1953, at which time a 
10 percent evaluation was assigned under DC 5295.  Such 
evaluation was increased to 20 percent by RO action in June 
1994, when the disability in question was recharacterized as 
lumbosacral strain with degenerative disc disease and 
degenerative joint disease.  In connection with the veteran's 
claim for increase filed in April 2002, the denial of which 
forms the basis for the instant appeal, the Oakland RO in 
February 2003 increased the schedular evaluation for the 
veteran's back disorder from 20 percent to 40 percent, under 
DC 5293, effective from April 2002.  

The criteria for the evaluation of spinal disorders were 
amended during the course of the instant appeal, initially as 
of September 23, 2002, with respect to intervertebral disc 
disease, and then on September 26, 2003.  See 68 Fed. Reg. 
51454-51456 (2003); 67 Fed. Reg. 54345 (2002).  Because of 
this fact, the question arises as to which set of rating 
criteria applies.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003) (the rule of Karnas v. Derwinski, 1 Vet. App. 308 
(1991), that the version most favorable to the claimant be 
applied when there has been a change in rating criteria has 
been overruled to the extent that it conflicts with authority 
established by the Supreme Court and United States Court of 
Appeals for the Federal Circuit); see also VAOPGCPREC 7-
2003,69 Fed. Reg. 25179 (2004).

"[C]ongressional enactments and administrative rules will not 
be construed to have retroactive effect unless their language 
requires this result."  Landgraf v. USI Film Prods., 511 U.S. 
244, 272 (1994) (quoting Bowen v. Georgetown Univ. Hosp., 488 
U.S. 204, 208 (1988)); Dyment v. Principi, 287 F.3d 1377, 
1385 (Fed. Cir. 2002), and Bernklau v. Principi, 291 F.3d 
795, 804 (Fed. Cir. 2002).  Karnas has been overruled to the 
extent it is inconsistent with the Supreme Court's holdings.  
Kuzma, supra.

The General Counsel indicated that pursuant to Supreme Court 
and Federal Circuit precedent, when a new statute is enacted 
or a new regulation is issued while a claim is pending before 
VA, VA must first determine whether the statute or regulation 
identifies the types of claims to which it applies.  If the 
statute or regulation is silent, VA must determine whether 
applying the new provision to claims that were pending when 
it took effect would produce genuinely retroactive effects.  
If applying the new provision would produce such retroactive 
effects, VA ordinarily should not apply the new provision to 
the claim. If applying the new provision would not produce 
retroactive effects, VA ordinarily must apply the new 
provision.  VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits. 
Therefore, VA must apply the new provisions from their 
effective date.  

The Board finds that none of the above cases or General 
Counsel Opinions prohibits the application of a prior 
regulation to the period on or after the effective date of a 
new regulation.  However, the amended criteria can only be 
applied as of the effective date of amendment.  VAOPGCPREC 3-
2000 (where amendment is more favorable, Board should apply 
it to rate disability for periods from and after date of 
regulatory change; Board should apply prior regulation to 
rate veteran's disability for periods preceding effective 
date of regulatory change).  Cf. Dudnick v. Brown, 10 Vet. 
App. 79, 79-80 (1997).

As in effect prior to September 26, 2003, DC 5292 provided 
that slight limitation of motion of the lumbar spine was 
assigned a 10 percent rating, moderate limitation of motion 
was evaluated as 20 percent disabling, and the maximum 
schedular rating of 40 percent was assignable for severe 
limitation of motion.

Under DC 5295, as in effect prior to September 26, 2003, a 
noncompensable rating was for assignment for lumbosacral 
strain where there were slight subjective symptoms only.  A 
10 percent rating was assignable with characteristic pain on 
motion.  A 20 percent rating was warranted for lumbosacral 
strain where there was muscle spasm on extreme forward 
bending, or a unilateral loss of lateral spine motion in a 
standing position.  A 40 percent rating was warranted if the 
lumbosacral strain was severe with listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 
5295.

Under DC 5237, the newly assigned DC for lumbosacral strain 
on and after September 26, 2003, a spinal disorder, with or 
without regard to symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, is assigned a 20 
percent rating where forward flexion of the thoracolumbar 
spine is greater than 30 degrees but not greater than 60 
degrees; or, the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or, 
muscle spasm or guarding is severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  The next higher 
evaluation of 30 percent pertains exclusively to the cervical 
spine, which is not herein at issue.  For assignment of a 40 
percent evaluation, there is required to be a showing of 
forward flexion of the thoracolumbar spine being limited to 
30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  The 50 percent rating requires a 
showing of unfavorable ankylosis of the entire thoracolumbar 
spine and the 100 percent evaluation necessitates unfavorable 
ankylosis of the entire spine.  The foregoing criteria are 
known as the general rating formula for the evaluation of 
spinal diseases and injuries.

As in effect prior to September 23, 2002, intervertebral disc 
syndrome under 38 C.F.R. § 4.71a, DC 5293, was evaluated as 
20 percent disabling where it was moderate in degree, with 
recurring attacks.  A 40 percent rating was warranted for 
severe intervertebral disc syndrome with recurring attacks 
and little intermittent relief.  A 60 percent rating was 
assignable for an intervertebral disc syndrome that was 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  

Effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) on the basis of 
the total duration of incapacitating episodes over the past 
12 months, and as of September 26, 2003, either on the basis 
of the aforementioned incapacitating episodes or under a 
general rating formula for diseases and injuries of the 
spine, as was cited above for lumbosacral strain.  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  With incapacitating episodes having a total 
duration of at least two weeks, but less than four weeks 
during the previous 12-month period, a 20 percent evaluation 
is warranted.  With incapacitating episodes having a total 
duration of at least four weeks, but less than six weeks 
during the past 12 months, a 40 percent rating is for 
assignment.  Where the incapacitating episodes are at least 
six weeks in total duration during the previous 12 weeks, a 
60 percent evaluation is assignable.  38 C.F.R. § 4.71a, DC 
5243.

Regardless of the criteria, when assigning a disability 
rating it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  Under 38 C.F.R. §§ 4.40 and 4.45, the rating for an 
orthopedic disorder must reflect functional limitation which 
is due to pain, as supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  

                                                          
Factual Background

Evidence on file includes the report of a VA spine 
examination in January 2003.  At that time, the veteran was 
in no acute distress.  Percussion and palpation of the 
spinous processes identified pain and radiculopathy, with 
there being a normal lordosis of the lumbar spine.  Flexion 
of the spine was to 45 degrees, with hyperextension to 0 
degrees, and lateral flexion to the right and left to 30 and 
25 degrees, respectively.  Rotation of the spine was possible 
to 45 degrees bilaterally.  Muscle strength was 5/5 
bilaterally.  No gait abnormality was indicated and the 
veteran was able to tandem walk.  There was noted to be a 
slight scoliosis on flexion.  Mild to moderate degenerative 
changes were noted on X-ray.  

The veteran was seen by VA in December 2003 for evaluation of 
his back complaints of muscle pain, stiffness, and limitation 
of motion.  By way of history, the veteran indicated that he 
had been bothered by muscle spasm two years prior thereto and 
that he had recently reinjured his back raking leaves.  
Medication to relieve his muscle spasm was requested.  
Examination showed pain on palpation of the lumbosacral 
region and a limitation of forward flexion to 20 degrees.  
The pertinent assessments were of spinal stenosis and 
backache with a history of spasm.  

Further VA medical evaluation of the veteran was undertaken 
in November 2004, at which time it was reported that he 
worked in an apartment complex three days a month and during 
emergencies.  The veteran described daily flare-ups of pain, 
even with minor activities, such as bending and sitting over 
two hours.  Working at a desk and leaning forward were also 
noted to cause pain.  Prior magnetic resonance imaging was 
noted to identify degenerative discs at L-2, L-3, and from L-
5 to S-1, along with degenerative joint disease predominantly 
at L5-S1; no nerve root compression was therein noted.  

On objective examination, the veteran exhibited a smooth, 
stable gait and appeared able to move about without pain or 
difficulty.  His spine was nontender to palpation, but there 
was a slightly reduced lumbar lordosis.  A back brace was in 
use.  Flexion was to 10 degrees, extension to 15 degrees with 
minimal pain, rotation to 45 degrees bilaterally, and lateral 
bending to 20 degrees bilaterally.  Straight leg raising was 
to 80 degrees without pain.  Deep tendon reflexes were one 
plus below the waist, with the plantar reflexes being 
depressed and minimal.  Muscle strength of the legs was 5/5 
and monofilament testing was detected throughout the legs and 
feet and considered normal.  Vibration sense was likewise 
tested as normal.  The diagnosis was degenerative joint and 
disc disease.  In the opinion of the examiner, there were no 
signs of peripheral nerve involvement related to disc 
disease.  DeLuca factors were in the examiner's opinion equal 
to 10 percent with joint function limited primarily by pain 
and secondarily by a lack of endurance following repetitive 
use.  

In statements, dated in 2004 and 2005, from the veteran's 
employer and others familiar with his employment 
responsibilities indicated that back problems precluded him 
from working from November 25, 2003, until the end of January 
2004.  

                                                           
Analysis

In connection with the veteran's claim for increase, he 
alleges that assignment of a 60 percent rating is warranted 
on the basis of incapacitating episodes involving significant 
pain, with such episodes lasting from 120 to 180 days in 
aggregate each year.  His longest period of incapacitation is 
noted to have lasted approximately two months.  He explains a 
lack of any extensive record of VA medical treatment for his 
back on the basis that his prior use of VA facilities 
entailed driving to the facility and waiting for hours to be 
seen, only to be told to use heat and to lie flat for up to 
three days to permit the back to heal.  

Notwithstanding the veteran's statements as to the number and 
frequency of incapacitating episodes of intervertebral disc 
syndrome, the medical record fails to corroborate same, and, 
specifically, that the alleged episodes required bed rest 
prescribed by a physician as well as treatment by a 
physician.  It thus is clearly not demonstrated that the 
veteran has had incapacitating episodes having a total 
duration of at least six week over any 12-month period, such 
as might warrant the assignment of a 60 percent evaluation 
under DC 5243.  There likewise is no showing of a pronounced 
intervertebral disc syndrome at any point during the course 
of the instant appeal, as might warrant a 60 percent rating 
under the prior criteria of DC 5293.  In support of this 
latter conclusion, the Board notes that there is no medical 
evidence of an absent ankle reflex and no clinician has 
indicated such exacerbations of intervertebral disc 
symptomatology.  The most recent examination showed normal 
muscle strength and vibration sense of the legs and it was 
specifically noted that there were no signs of peripheral 
nerve involvement related to disc disease.  In the absence of 
medical evidence of additional neurological impairment, 
including but not limited to bowel and bladder impairment, a 
separate compensable rating is not warranted.  See Note 1 
following 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. 

Notice is taken that the most recent evaluations in December 
2003 and November 2004 disclosed that flexion of the lumbar 
spine was reduced to 20 and 10 degrees, respectively.  In 
addition, while the VA examiner in November 2004 noted that 
the veteran exhibited a smooth, stable gait and appeared able 
to move about without pain or difficulty, it was also opined 
that an additional loss of motion of 10 percent was found to 
result from DeLuca factors, which he listed as pain and lack 
of endurance following repetitive motion.  However, the 
veteran's current 40 percent rating is the maximum evaluation 
allowed for limitation of motion of the lumbar spine (see 
Diagnostic Code 5292) or thoracolumbar spine (see Diagnostic 
Code 5237, effective September 26, 2003).  The provisions of 
38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra, cannot support 
a higher rating because the Court of Appeals for Veterans 
Claims has held that there is no basis for a rating higher 
than the maximum scheduler rating for additional limitation 
of motion due to pain or functional loss under these 
provisions.  See VAOPGCPREC 36- 97; Johnston v. Brown, 10 
Vet. App. 80, 85 (1997).  A 50 percent rating is warranted 
for unfavorable ankylosis of the lumbar spine (see Diagnostic 
Code 5289 and general criteria for rating spinal disorders 
(the latter effective from September 26, 2003), but there is 
no medical evidence of unfavorable or even favorable 
ankylosis of the spine.   

Regarding the veteran's contentions that he is not adequately 
compensated for his loss of work or time from working due to 
his service-connected back disorder,  generally, the degree 
of disability specified is considered adequate to compensate 
for considerable loss of working time due to exacerbations or 
illness proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1; Van Hoose v. Brown, 4 Vet. 
App. 361 (1993) (the assignment of a compensable rating 
itself is recognition that industrial capabilities are 
impaired).  To that extent, time missed by the veteran from 
work due to his service-connected back disorder is adequately 
compensated by his current rating of 40 percent.  However, 
the question of whether an extraschedular rating is warranted 
for his low back disability due to marked industrial 
impairment, under the provisions of 38 C.F.R. § 3.321(b)(1), 
is addressed in the remand below.  
 

ORDER

A scheduler rating in excess of 40 percent for lumbosacral 
strain with degenerative joint and disc disease of the lumbar 
spine is denied.  


REMAND

In connection with the instant appeal, the veteran has on 
multiple occasions indicated that his service-connected low 
back disorder has significantly reduced or virtually 
eliminated his ability to continue working at an apartment 
complex.  Such allegations reasonably raise a claim of 
extraschedular entitlement, a matter inherent to that herein 
on appeal which to date has not been addressed by means of 
VCAA notice of the evidence and information needed to 
substantiate such a claim, or by initial adjudication of that 
matter by the RO.  Remand is therefore required to facilitate 
initial consideration of such matter.  

Accordingly, this portion of the appeal is REMANDED for the 
following action:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103; 38 C.F.R. 
§ 3.159, the veteran must be advised in 
writing of what information and evidence 
are needed to substantiate his claim of 
entitlement to an extraschedular 
evaluation for a lumbosacral strain with 
degenerative joint and disc disease of 
the lumbar spine, including evidence of 
frequent hospital care for its treatment, 
or evidence that his low back disorder, 
alone, has resulted in a marked 
interference with employment.  The 
veteran must also be notified what 
specific portion of that evidence VA will 
secure, and what specific portion he 
himself must submit.  He must also be 
advised to submit all pertinent evidence 
not already on file that is held in his 
possession indicating his extraschedular 
entitlement.  If requested, VA will 
assist him in obtaining records of 
treatment from private medical 
professionals, or other evidence, if he 
provides sufficient identifying 
information and written authorization.

The notice pursuant to 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must 
provide an explanation as to the 
information or evidence needed to 
establish ratings and effective dates, as 
outlined in the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Depending upon the veteran-appellant's 
response, any and all assistance due him 
must then be provided by VA.

2.  Thereafter, the veteran's claim of 
entitlement to a rating in excess of 50 
percent for his service-connected low 
back disorder, on an extraschedular 
basis, must be initially adjudicated 
based on a de novo review of all 
pertinent evidence and consideration of 
all pertinent legal criteria.  If so 
warranted, referral of the matter to the 
VA's Under Secretary for Benefits or the 
Director of the Compensation and Pension 
Service must be undertaken.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he and his 
representative must be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to preserve the veteran's due 
process rights.  No inference should be drawn as to the 
outcome of this matter by the actions herein requested.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


